Citation Nr: 1220856	
Decision Date: 06/14/12    Archive Date: 06/22/12

DOCKET NO.  05-28 392A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for type II diabetes mellitus, claimed as due to exposure to toxic chemicals. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

B. Diliberto, Associate Counsel


INTRODUCTION

The Veteran had active service from January 1970 to March 1971. 

This matter comes before the Board of Veterans' Appeals (BVA or Board) on appeal from a November 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas, that denied the benefit sought on appeal.  The Veteran appealed that decision and the case was referred to the Board for appellate review.  

In August 2009 the Veteran testified before a Veterans Law Judge at a Travel Board hearing in Houston, Texas.  A transcript of that hearing is of record and has been associated with the claims file. 

In March 2012 the Board sent the Veteran a letter advising him that the judge that had presided over his August 2009 hearing had since retired.  The Veteran was offered the opportunity to testify at another hearing, but did not respond within 30 days as requested.  Therefore, the Board may continue with the Veteran's appeal.  

The Veteran's claim was previously before the Board in November 2009, on which occasion the Board remanded the claim for further development.  Unfortunately, the claims file reflects that further RO action is warranted, even though such will, regrettably, further delay an appellate decision.  Accordingly, the appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.

The Board has not only reviewed the Veteran's physical claims file but also the Veteran's file on the "Virtual VA" system to insure a total review of the evidence.





REMAND

The Veteran has claimed entitlement to service connection for type II diabetes mellitus.  He has asserted that this condition is due to exposure to toxic chemicals in service.  Unfortunately, a remand is again required.  Although the Board sincerely regrets the additional delay, the United States Court of Appeals for Veterans Claims (Court) has held that the Board is obligated by law to ensure that the RO complies with its directives; and where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance.  Stegall v. West, 11 Vet. App. 268 (1998).

In the Board's November 2009 remand it directed the RO/AMC to obtain deck logs from the USS Mitscher during the period of the Veteran's service aboard that ship for the purpose of determining whether the Veteran may have been exposed to toxic chemicals at St. Juliens Creek Annex during that time.  Deck logs from that period were obtained.  These logs do not specifically indicate that the USS Mitscher was at the Annex, but that it was operating in the waters near the Annex, including the Norfolk Naval Station and the Yorktown Naval Weapons Station.  In a May 2011 memorandum, the AMC made a formal finding that since the ship was not shown to be at the Annex, it is impossible to verify whether the Veteran was exposed to toxic chemicals.  The Board respectfully disagrees.  As noted in the EPA report the Veteran submitted, the Norfolk Naval Station is less than one mile from St. Juliens Creek Annex, and this facility was an annex to the Yorktown Naval Weapons Station in the 1970s when the Veteran served.  Considering the proximity of this facility to the locations where it is shown the ship docked, as well as its purpose as an "annex" to the Weapons Station, it is entirely credible that the Veteran would have been sent to St. Juliens Creek Annex to perform duties while his ship was docked in the surrounding area, and, considering how close these facilities are, he could have even traveled there by motor vehicle while the ship was docked elsewhere.  With these factors in mind, it cannot be said that the Veteran's reported history of working at the St. Juliens Creek Annex is incredible, and it must, therefore, be accepted as true. 

As for the Veteran's statements regarding having helped load ammunitions and toxic substances from St. Julians Creek Annex onto the USS Mitscher, these statements are both competent and credible, as well as consistent with the types of duties he would be assigned as a seaman.  The Veteran alleges that barrels were punctured by a forklift thereby releasing some type of liquid that the Veteran had to mop up.  Although it is impossible to know what chemicals he was exposed to, he has submitted objective evidence showing that the Annex stored many types of toxic materials and chemicals.  Accordingly, exposure to toxic chemicals is conceded.

The Board's November 2009 remand also directed the RO/AMC to afford the Veteran a medical examination to determine whether or not the Veteran's diagnosed type II diabetes mellitus was at least as likely as not causally or etiologically related possible exposure to toxic chemicals in service.  An examination was provided in January 2011.  Unfortunately, in his report the examiner only stated that the Veteran's diabetes was not caused by exposure to Agent Orange.  This report is inadequate because  the examiner did not provide an opinion as to whether the Veteran's type II diabetes mellitus was at least as likely as not due to exposure to toxic chemicals in service.  VA has a duty to ensure that any examination or VA opinion it provides is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  

In order to give the Veteran every consideration with respect to the present appeal, further development of the case is necessary.  This case is being returned to the RO via the Appeals Management Center (AMC) in Washington, D.C., and the Veteran will be notified when further action on his part is required.  Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should forward the Veteran's claims file to the VA examiner who conducted the January 2011 examination (S.P.) or another medical professional if that examiner is not available.  The claims file must be made available to and be reviewed by the examiner prior to the examination and the examination report should so indicate.  Based on the EPA report submitted by the Veteran concerning materials and chemicals that were stored at St. Juliens Creek Annex, please state whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran's type II diabetes mellitus is causally or etiologically related to the Veteran's period of service, to include exposure to toxic chemicals in service.

For the purpose of the opinion requested the examiner should assume that the Veteran's report of having to mop up a toxic substance spilled from a barrel punctured by a forklift is true.  Moreover, the examiner's opinion should not be confined to exposure to Agent Orange, but should more broadly encompass any toxic substance which the Veteran may have been exposed to.

A complete rationale for each opinion offered must be included, and an explanation of the principles involved would be of considerable assistance.  

2.  When the requested development has been completed the case should again be reviewed by the RO, to include consideration of any additional evidence submitted.  If the benefits sought are not granted the Veteran and his representative should be furnished a Supplemental Statement of the Case, and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
MICHELLE KANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


